—Order, Supreme Court, New York County (Leland De-Grasse, J.), entered January 28, 2000, which, inter alia, denied the motion of defendant Indemnity Insurance Company of North America (IINA) to renew its opposition to plaintiffs’ previously granted cross motion for summary judgment declaring that defendant IINA is obligated to defend and indemnify plaintiffs in the underlying action, unanimously affirmed, with costs.
IINA’s motion for renewal was properly denied since the evidentiary matter upon which it was premised, a mere restatement in affidavit form of information supplied to plaintiffs by IINA at the time IINA rejected their insurance claim, was available to IINA at the time of the original motion and no viable excuse has been submitted for the failure to submit it at that time. Renewal is not available as a “second chance” for parties who have not exercised due diligence in making their first factual presentation (see, Rubinstein v Goldman, 225 AD2d 328, lv denied 88 NY2d 815). Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.